Order denying motion to dismiss complaint reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The plaintiff’s claim against the city is exceedingly stale. In the face of his neglect to bring on the action for trial, it would be unfair to the city to permit him to continue the action. In view of this decision, the appeals from orders dated respectively October 8, October 28 and December 27, 1929, are dismissed, without costs. Lazansky, P. J., Kapper, Carswell and Scudder, JJ., concur; Young, J., dissents.